Citation Nr: 0716795	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  06-21 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date than September 
8, 2004 for the grant of service connection for tinnitus.

2.  Entitlement to an earlier effective date than September 
8, 2004 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The February 2006 rating decision 
on appeal granted service connection for bilateral hearing 
loss and tinnitus, and assigned an effective date for service 
connection of September 8, 2004 for each disability.  In 
February 2006, the veteran entered a timely notice of 
disagreement with the effective date for service connection 
(September 8, 2004) that was assigned, contending that the 
effective date for the grant of service connection should be 
April 1, 2004.  The RO issued a statement of the case in June 
2006.  (Notwithstanding the characterization of the issue as 
one of earlier effective date for ratings, the issue is 
earlier effective date for the grant of service connection).  
In July 2006, VA received the veteran's timely substantive 
appeal on the issues of earlier effective date for service 
connection for these disabilities.   


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
tinnitus was mailed to the RO on March 23, 2004, and was 
received at the RO on or before April 1, 2004.

2.  The veteran's original claim for service connection for 
bilateral hearing loss was mailed to the RO on March 23, 
2004, and was received at the RO on or before April 1, 2004.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of April 1, 2004 
for the grant of service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2006).

2.  The requirements for an effective date of April 1, 2004 
for the grant of service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice letters dated in December 2004, 
February 2005, and March 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, and asked the 
veteran to give VA any evidence that pertained to effective 
date.  The March 2006 letter specifically addressed the types 
of evidence required to substantiate a claim for an earlier 
effective date. 

Because the full benefits sought on appeal (earlier effective 
date to April 1, 2004)  are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues because of the favorable 
nature of the Board's decision.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date for Service Connection

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  The implementing regulations 
provide that the effective date of compensation based on 
direct service connection will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).  A claim or application is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2006).

The February 2006 rating decision on appeal granted service 
connection for bilateral hearing loss and tinnitus, and 
assigned an effective date for service connection of 
September 8, 2004, the date determined by the RO to be the 
date of receipt of the veteran's claims for service 
connection.  In February 2006, the veteran entered a timely 
notice of disagreement with the effective date for service 
connection (September 8, 2004) that was assigned, contending 
that the effective date for the grant of service connection 
should be April 1, 2004.  The veteran and his representative 
contend that on March 23, 2004 the veteran's representative 
mailed the service connection claims to VA, and contend the 
claim should be considered as received at VA on April 1, 
2004.

The weight of the evidence of record shows that the veteran's 
original claims for service connection for bilateral hearing 
loss and tinnitus were mailed to the RO on March 23, 2004.  A 
September 8, 2004 facsimile transmission form from the 
veteran's representative reflects that the veteran had 
wondered what happened to his March 2004 claim to VA, that 
the representative indicated he had mailed the veteran's 
service connection claims to VA on March 23, 2004, and that 
the September 2004 facsimile was a request for VA to search 
to determine what happened to the veteran's March 2004 
service connection claims.

After a search, the RO was unable to locate as received the 
veteran's March 2004 service connection claims.  For this 
reason, the RO accepted the representative's September 8, 
2004 facsimile as claims for service connection for tinnitus 
and bilateral hearing loss, and used September 8, 2004 as the 
date of claim to assign the effective date for service 
connection.  In continuing to deny an earlier effective date 
than September 8, 2004 for the grant of service connection, 
VA relied upon the absence of evidence of receipt of the 
veteran's March 2004 claim as proof that the March 2004 
service connection claims were not received by VA. 

The Board notes that, in this veteran's case, it is the 
absence of any evidence in the claims file that is the 
evidence used to show that any mail or claim received in 
March or April 2004 would have been associated with the 
veteran's claims file, rather than the presence of evidence 
indicating some affirmative action was taken or something was 
mailed by VA to the veteran.  On the question of whether the 
fact that VA records show no receipt of the veteran's claims 
until September 2004 is determinative on the question of when 
the veteran's claims for service connection were received, 
the Board has considered the fact that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
See also Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).   

The clear evidence of record tending to show that the veteran 
mailed service connection claims to VA on March 23, 2004 
includes a copy of the representative's March 23, 2004 
letter, which is itself of a high degree of reliability 
because it is a business letter produced, mailed, and a copy 
kept in the regular course of business.  In addition, with 
the veracity of the representative's organization at stake, 
the representative has represented to VA that the March 23, 
2004 letter (with the veteran's statement), which constituted 
the veteran's claim, would in the normal course of business 
have been mailed to VA on the date indicated in the letter, 
March 23, 2004.  The supporting documentation that was mailed 
by the veteran's representative to VA on March 23, 2004 
further indicates the type of documentation that would have 
been submitted with a service connection claim.  

The veteran's actions and statements in following up this 
claim are consistent with evidence that he in fact previously 
submitted claims for service connection for tinnitus and 
bilateral hearing loss.  The veteran has consistently and 
credibly represented that he filed the claims with his 
representative on March 22, 2004, he understood that the 
claim had been mailed to VA on March 23, 2004, and it was the 
previous claims for service connection that he wanted VA to 
search for and to find and adjudicate.  For example, the 
veteran consistently asserts that the September 2004 contact 
with VA was just to follow up on the status of his previously 
submitted service connection claims, and the representative's 
September 2004 facsimile transmission to VA reflects that 
this was an attempt to follow up on previously submitted 
service connection claims.   

After a review of all the evidence of record, the Board finds 
that, under the facts of this case, there is clear evidence 
to the contrary sufficient to rebut the presumption of 
administrative regularity that any claim the veteran's 
representative placed in the U.S. mail (on March 23, 2004) 
would have arrived at the VA RO and would have been timely 
associated with the veteran's claims file.  Because the 
presumption of administrative regularity has been rebutted in 
this veteran's case, VA may not rely on the absence of 
receipt of the veteran's March 23, 2004 claims for service 
connection as evidence that the veteran did not submit them.  
For these reasons, the Board finds that the weight of the 
evidence shows that the veteran's original claims for service 
connection for tinnitus and bilateral hearing loss were 
mailed to the RO on March 23, 2004.  By any approximation, 
the March 23, 2004 service connection claims would have been 
received at VA on or before April 1, 2004.  See 38 C.F.R. 
§ 20.305 (2006) (analogy to five day "mailbox rule" used to 
compute timeliness of filings). 

The veteran's notice of disagreement expressed disagreement 
only with the assignment of effective date for service 
connection for a period beginning on April 1, 2004, and does 
not contend that an effective date earlier than April 1, 2004 
is warranted.  Because the veteran's claims for service 
connection for tinnitus and bilateral hearing loss were 
received at the RO by April 1, 2004, the Board finds that the 
evidence supports an earlier effective date of April 1, 2004 
for the grant of service connection for tinnitus and 
bilateral hearing loss.  In this case, the effective date for 
compensation based on direct service connection for tinnitus 
and bilateral hearing loss is the receipt of claim.  38 
C.F.R. § 3.400(b)(2)(i).  The grant of an effective date of 
April 1, 2004 is a full grant of the earlier effective date 
benefits sought on appeal.  


ORDER

An earlier effective date of April 1, 2004 for the grant of 
service connection for tinnitus is granted.

An earlier effective date of April 1, 2004 for the grant of 
service connection for bilateral hearing loss is granted.


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


